        Case 16-09618 Doc 66 Filed 12/17/20 Entered 12/17/20 10:55:02 Desc Main
           UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                                    Document Page 1 of 1
RE: NICKOLAS J ZITKO                                                                ) Case No. 16 B 09618
                                                                                    )
                                                                          Debtor    ) Chapter 13
                                                                                    )
                                                                                    ) Judge: JACQUELINE P COX

                                                          NOTICE OF MOTION
NICKOLAS J ZITKO                                                                    SULAIMAN LAW GROUP LTD
                                                                                    via Clerk's ECF noticing procedures
7254 KEDVALE AVE
LINCOLNWOOD, IL 60712

Please take notice that on January 11, 2021 at 9:00 am., I will appear before the Honorable Judge JACQUELINE P COX or
any judge sitting in the judge's place, present the motion set forth below.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the following:

To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting ID 1612732896.
(3) Enter the passcode 778135.

To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646- 828-7666. (2) Enter
the meeting ID 1612732896. (3) Enter passcode 778135.

When prompted identify yourself by stating your full name.

To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for Judges.

If you object to this motion and want it called on the presentment date above, you may file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion will be
called on the presentment date. If no Notice of Objection is timely filed, the court may call the matter regardless.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named above by
U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on December 17, 2020.

                                                                                                  /s/ M. O. Marshall

                          TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

Now comes M. O. Marshall, Trustee in the above entitled case and moves the Court to dismiss this case in support thereof
states:

1.   On March 21, 2016 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

2.   The debtor's plan was confirmed on May 16, 2016.

     A summary of the debtor's plan follows:

     Monthly Payment $964.00                                                       Last Payment Received: 09/14/2020

     Amount Paid $44,892.00                                                        Amount Delinquent $2,892.00

WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the term of a
confirmed plan, pursuant to § 1307 (c) (6).
                                                                                                                 Respectfully submitted,
M. O. MARSHALL                                                                                                   /s/ M. O. Marshall
CHAPTER 13 TRUSTEE
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
